 Case 3:21-cv-00623-AC        Document 16   Filed 06/24/21   Page 1 of 31




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Justin Baxter, OSB No. 992178
Baxter & Baxter, LLP
Direct 503-297-9031

Kelly D. Jones, OSB No. 074217
The Law Office of Kelly D. Jones
Direct 503-847-4329

Of Attorneys for Plaintiffs



                  UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON

                         PORTLAND DIVISION




SAPRINA ODLE and                      Case No. 3:21-cv-00623-AC
JESSICA HLAVINKA
individually and on                   CLASS ACTION
behalf of all others                  COMPLAINT
                                      FIRST AMENDED
                   Plaintiffs
                                      Auto-Warranty Robocalls
      vs                              Telephone Consumer Protection Act
                                      (47 U.S.C. § 227)
PALMER
ADMINISTRATIVE                        Demand for Jury Trial
SERVICES, INC., N.C.W.C.,
INC., and DOES 1-10

                   Defendants

 CLASS ACTION COMPLAINT – Page 1 of 31
    Case 3:21-cv-00623-AC         Document 16       Filed 06/24/21     Page 2 of 31




                                 INTRODUCTION

                                             1.

          Auto-warranty robocalls were the top unwanted call complaint

filed by American consumers with the FCC last year, and the trend

continues into 2021.1

                                             2.

          Ms. Odle is an Oregon consumer. Over the past several years, Ms.

Odle’s cell phone has been blown up with over 150 unwanted robocalls

trying to sell her Palmer’s extended auto-warranties. Ms. Odle

repeatedly asked Palmer’s call agents to stop calling her. The robocalls

did not stop.

                                             3.

          Ms. Hlavinka is an Oregon consumer. Over the past several years,

Ms. Hlavinka’s cell phone has also been blown up with over 100

unwanted robocalls trying to sell her Palmer’s extended auto-

warranties.

                                             4.

          Having no other choice, plaintiffs now file this class action to get

the robocalls to stop once and for all, and to recover $1,500 per call for

each Oregon consumer who received an unwanted robocall marketing

Palmer’s auto-warranties over the past four years.


1   https://www.fcc.gov/fcc-data-spotlighttop-five-unwanted-call-complaints

CLASS ACTION COMPLAINT – Page 2 of 31
 Case 3:21-cv-00623-AC     Document 16      Filed 06/24/21   Page 3 of 31




                            BACKGROUND

                                     5.

      Plaintiffs bring this putative class action on behalf of themselves

and similarly situated Oregonians to enforce the privacy protections of

the Telephone Consumer Protection Act (TCPA), and to seek redress for

defendants’ harassing, unsolicited, and unlawful calls soliciting

extended auto-warranties and other products and services using an

artificial or prerecorded voice without consent.

                                     6.

      After years of failed efforts to stop the incessant illegal calls from

defendants, exhausted and devoid of any other options, plaintiffs and

her counsel have decided to devote further time and resources to seek

relief from this Court on behalf of themselves and their fellow

Oregonians.

                                     7.

      The TCPA was enacted by Congress in 1991 in response to

widespread public outrage about the proliferation of intrusive nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct.

740, 745 (2012).




CLASS ACTION COMPLAINT – Page 3 of 31
 Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 4 of 31




                                     8.

      With limited exceptions, the TCPA makes it unlawful for any

person to make any call, other than a call made for emergency purposes

or made with the prior express consent of the called party, using an

artificial or prerecorded voice to any telephone number assigned to a

cellular telephone service. 47 U.S.C. § 227(b)(1)(A). Under its delegation

of authority to implement rules under the TCPA, the FCC promulgated

regulations for telemarketing calls that require a party to obtain

“express written consent” prior to making calls using a prerecorded or

artificial voice. 47 C.F.R. § 64.1200(a)(1)-(2). The FCC rule defines

“express written consent” as “an agreement, in writing, bearing the

signature of the person called that clearly authorizes the seller to deliver

or cause to be delivered to the person called advertisements or

telemarketing messages using an automatic telephone dialing system or

an artificial or prerecorded voice, and the telephone number to which

the signatory authorizes such advertisements or telemarketing

messages to be delivered.” 47 C.F.R. § 64.1200(f)(8).

                                     9.

      The TCPA provides a private cause of action for individuals to

enjoin and to seek $500 for each call made in violation of § 227(b)(1), or

$1,500 for each call made willfully or knowingly in violation of

§ 227(b)(1). See 47 U.S.C. § 227(b)(3).



CLASS ACTION COMPLAINT – Page 4 of 31
 Case 3:21-cv-00623-AC     Document 16       Filed 06/24/21   Page 5 of 31




                                    10.

      For a person or entity to “make” a call under the TCPA, the person

or entity must either (1) directly make the call or (2) have an agency

relationship with the person who made the call. Gomez v. Campbell-

Ewald Co., 768 F.3d 871, 877-79 (9th Cir. 2014).

                                    11.

      Under federal common law agency principles, there are multiple

ways to establish an agency relationship and to establish a principal’s

liability for the unlawful actions of its agent, including express actual

authority,   implied   actual   authority,    apparent    authority,   and

ratification. See Restatement (Third) of Agency.




CLASS ACTION COMPLAINT – Page 5 of 31
 Case 3:21-cv-00623-AC       Document 16    Filed 06/24/21   Page 6 of 31




                JURISDICTION AND THE PARTIES

                                      12.

       This Court has subject matter jurisdiction under 28 U.S.C. § 1331

because the TCPA, 47 U.S.C. § 227, is a federal consumer protection

statute.

                                      13.

       Venue is appropriate in this District under 28 U.S.C. § 1391(b),

because a substantial part of the events or omissions giving rise to

plaintiffs’ claims occurred in or was directed to this District and

plaintiffs reside in this District.

                                      14.

       Ms. Odle is a natural person who lives in and is domiciled in

Oregon.

                                      15.

       Ms. Hlavinka is a natural person who lives in and is domiciled in

Oregon.

                                      16.

       Defendant Palmer Administrative Services, Inc. (Palmer) is a

Delaware incorporated entity, with a principal place of business located

at 3430 Sunset Avenue, in Ocean, New Jersey 07712. Palmer is

registered with the Oregon Secretary of State in order to conduct its

business in Oregon, and its registered agent in Oregon is Registered



CLASS ACTION COMPLAINT – Page 6 of 31
 Case 3:21-cv-00623-AC    Document 16     Filed 06/24/21   Page 7 of 31




Agents Inc. located at 5305 River Road North, Suite #B, Keizer, Oregon

97303.

                                   17.

      Defendant N.C.W.C, Inc. (NCWC) is a sister entity of Palmer,

incorporated in New Jersey, with a principal place of business at the

same address as Palmer at 3430 Sunset Avenue, in Ocean, New Jersey

07712. Palmer and NCWC share common ownership, direction, and

management, including Michael Shaftel, who is the President of Palmer

and NCWC. NCWC conducts significant business in Oregon, including

by making or authorizing calls to Oregonians using an artificial or

prerecorded voice in violation of the TCPA to market its or Palmer’s

products and services, causing harm to plaintiffs and the putative class

members that Palmer knows is likely to be suffered here in Oregon.

                                   18.

      This Court can exercise specific personal jurisdiction over both

Palmer and NCWC because, as set forth in more detail in this complaint

regarding Palmer’s and NCWC’s agency relationship with and vicarious

liability for the Doe defendants, Palmer, directly or through NCWC,

purposefully directed their solicitation activities to Oregon by

intentionally giving its contracted telemarketing agents (the Doe

defendants) implied actual or apparent authority to make calls to

residents of all 50 states, including those in Oregon such as plaintiffs



CLASS ACTION COMPLAINT – Page 7 of 31
 Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 8 of 31




and the Class Members with Oregon-designated area codes, using

artificial or prerecorded voice messages without their consent in

violation of the TCPA. But for Palmer and NCWC’s grant of authority

and ratification of its telemarketing agents’ unlawful calling practices

in violation of the TCPA as set forth in this complaint, plaintiffs and the

Class Members would not have suffered injury as recognized by the

TCPA for which plaintiffs and the Class Members seek relief.

                                     19.

      As set forth in more detail in this complaint, the Doe defendants

are yet-to-be-identified telemarketing persons or entities that Palmer,

directly or through NCWC, contracted with, engaged, directed, and

authorized to make calls to plaintiffs and the Class Members to market

and sell Palmer’s or NCWC’s products. As also alleged in more detail in

this complaint, these Doe defendants made the unlawful calls to

plaintiffs and the Class Members using an artificial or prerecorded voice

without consent of the called parties in violation of the TCPA, and thus

are directly and jointly liable along with their principals Palmer and

NCWC, for each of the unlawful calls. As set forth in this complaint,

given the purposeful concealment of the Doe defendants’ identities,

through “call number spoofing” and other practices, plaintiffs have not

yet identified the legal names of these persons or entities. Upon




CLASS ACTION COMPLAINT – Page 8 of 31
 Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 9 of 31




discovery of this information in this litigation, plaintiffs will seek leave

to amend this complaint to name and serve these Doe defendants.

                                     20.

      This Court has specific jurisdiction over the Doe defendants

because they purposefully directed their unlawful telemarketing

solicitation activities in violation of the TCPA to Oregon, by

intentionally making calls to and targeting plaintiffs and the Class

Members with Oregon-designated area codes, which they knew or

should have known would cause harm here in Oregon. But for the Doe

defendants’ unlawful calling practices in violation of the TCPA as set

forth in this complaint, plaintiffs and the Class Members would not have

suffered injury as recognized by the TCPA for which plaintiffs and the

Class Members seek relief.

                                     21.

      As set forth in more detail in this complaint, Does 1-10 (the Doe

defendants) are yet-to-be-identified telemarketing agents that Palmer,

directly or through NCWC, contracted with, engaged, directed, and

authorized to make calls to plaintiffs and the Class Members, to market

Palmer’s or NCWC’s products and services, and if successful, to input

the called parties’ identifying information and pricing details into a

system that is shared between and can be accessed by these

telemarketing agent(s) and Palmer and NCWC. As also alleged in more



CLASS ACTION COMPLAINT – Page 9 of 31
Case 3:21-cv-00623-AC     Document 16     Filed 06/24/21   Page 10 of 31




detail in this complaint, these Doe defendants made the unlawful calls

to plaintiffs and the Class Members using an artificial or prerecorded

voice without consent of the called parties in violation of the TCPA, and

thus are directly and jointly liable along with their principals Palmer

and NCWC, for each of the unlawful calls.

             ADDITIONAL FACTUAL ALLEGATIONS

                                    22.

      Palmer, and its commonly owned and operated sister entity,

NCWC, markets, offers, and sells extended auto-warranties and other

similar products and services to American consumers, including to

Oregon residents such as plaintiffs and the Class Members. Critical to

Palmer and NCWC’s business model are mass telemarketing campaigns

conducted   by their contracted      telemarketing   agents (the Doe

defendants) that Palmer directly, or through NCWC, engages, directs,

and authorizes to make calls using artificial or prerecorded voice

messages to market or sell Palmer’s and NCWC’s products and services.

                                    23.

      Upon information and belief, Palmer and NCWC utilize

robocalling by their telemarketing agents to market and sell their

extended auto-warranty products because it allows for thousands of

automated sales calls to be initiated in a very short period of time, but

their telemarketing sales agents only need actually spend time on the



CLASS ACTION COMPLAINT – Page 10 of 31
Case 3:21-cv-00623-AC      Document 16    Filed 06/24/21   Page 11 of 31




phone with consumers who respond positively to the artificial or

prerecorded voice messages, thereby illegally shifting the cost of

aggravation and wasted time to the public at large and away from

themselves where it belongs.

                                    24.

      Palmer’s and NCWC’s telemarking campaigns have unlawfully

invaded the privacy of countless American consumers, hundreds of

which of which have submitted complaints about Palmer’s and NCWC’s

unlawful practices. See, e.g.,

https://www.bbb.org/us/nj/ocean/profile/extended-warranty-contract-

service-companies/palmer-administrative-services-0221-

90163943/customer-reviews;

https://www.bbb.org/us/nj/allenhurst/profile/auto-warranty-

processing/ncwc-inc-0221-11001474.

                                    25.

      In 2015, Palmer, NCWC, and one of their telemarketing agents,

Got Warranty, Inc., were sued in a class action lawsuit in the Northern

District of West Virginia titled Mey v. Got Warranty, Inc., Ganna

Freiberg, N.C.W.C., Inc., and Palmer Administrative Services, Inc., Case

No. 5:15-cv-00101-JPB-JES (Mey Class Action). Inter alia, the Mey

Class Action alleged that Palmer, NCWC, and Got Warranty, Inc.

violated § 227(b)(1) of the TCPA by “initiating a telephone call using an



CLASS ACTION COMPLAINT – Page 11 of 31
Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 12 of 31




automated dialing system or prerecorded voice to Plaintiff’s telephone

numbers assigned to a cellular telephone service, or (b) by the fact that

others caused the initiation of those calls on its behalf.” Mey Class

Action, Doc. 108 ¶ 65.

                                     26.

      The Mey Class Action resulted in a class settlement (Mey Class

Settlement), which was preliminarily approved by the court on April 6,

2017, certified a class including “[a]ll persons or entities in the United

States to whom Got Warranty, Inc., or any third parties on its behalf,

sent telemarketing calls promoting the goods or services of Defendants

[Palmer and NCWC] at any time from August 6, 2011 to February 27,

2015,” and authorized a $650,000 class settlement fund. The Mey Class

Settlement was granted final approval in a judgment entered on July

26, 2017. Mey Class Action, Doc. 149.

                                     27.

      As further alleged in this complaint, despite the Mey Class

Settlement, Palmer and NCWC continued their illegal telemarketing

campaigns marketing their extended auto warranties by intentionally

targeting Oregon residents like plaintiffs and the Class Members with

unsolicited, unwanted, and harassing calls to their cell phones using a

prerecorded or artificial voice without their consent.




CLASS ACTION COMPLAINT – Page 12 of 31
Case 3:21-cv-00623-AC      Document 16       Filed 06/24/21   Page 13 of 31




                                    28.

         Upon information and belief, over the years, Palmer, NCWC, and

their telemarketing agents have altered their unlawful telemarketing

campaigns to make it more difficult for consumers like plaintiffs and the

Class Members to be able to hold them accountable for their unlawful

practices—through the use of phone number spoofing technology, by

concealing the true legal names of the entities involved, creating layers

of corporate shields, and other tactics—which make it nearly impossible

for the recipients to discover the identity of the telemarketer agent and

principals      absent    formal     legal      discovery.     See,    e.g.,

https://www.fcc.gov/spoofing. These tactics also increase Palmer and

NCWC’s profits, because calls from numbers displaying local area codes

are much more likely to be answered by the recipients and calls from

hundreds of different numbers are nearly impossible to block.

                                    29.

         Ms. Odle began receiving repeated and continuous calls to her

cellular (cell) phone number 541-530-XXXX from various phone

numbers she did not recognize in 2017. Since February 28, 2017, Ms.

Odle has received more than 150 of these calls. Ms. Odle’s caller

identification on her cell indicated that these calls were made from a

myriad of different phone numbers, mostly with Oregon-designated area

codes.



CLASS ACTION COMPLAINT – Page 13 of 31
Case 3:21-cv-00623-AC     Document 16     Filed 06/24/21   Page 14 of 31




                                    30.

      On many occasions, Ms. Odle answered the calls. Each and every

time she answered, she was presented with a prerecorded or artificial

voice message soliciting extended auto-warranties and stating that she

should “dial 1” to speak with an operator or “dial 2” if she wanted her

number removed, or similar language.

                                    31.

      On multiple occasions when Ms. Odle answered the calls, she

would “dial 2” on her phone as directed, yet the calls would not stop. On

many other occasions, Ms. Odle would “dial 1” on her phone after the

prerecorded or artificial voice prompt and she would be connected to a

live agent. The live agent would then attempt to sell her an extended

auto-warranty offered by Palmer or NCWC. On many other calls that

Ms. Odle answered and “dialed 1” to speak with an agent after the

prerecorded or artificial voice prompt, she would request that the calls

stop and that she be taken off the calling list. However, the live agent

who she was connected to would simply hang up on her. On at least one

occasion the live agent called Ms. Odle a nasty name and then hung up

on her. On at least one occasion Ms. Odle requested information about

the extended auto-warranties and the company behind the calls and the

agent stated that the call was in regard to extended auto-warranties

offered by Palmer and NCWC.



CLASS ACTION COMPLAINT – Page 14 of 31
Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 15 of 31




                                     32.

       On many occasions Ms. Odle would not be able to answer the

calls, and on each of these occasions one of multiple versions of a

prerecorded or artificial voice message would be left on her voicemail.

When Ms. Odle listened to each these messages, she heard a prerecorded

or artificial voice consistent with the prerecorded or artificial voice

messages that played when she answered the calls, marketing extended

auto-warranties.

                                     33.

       Because Ms. Odle’s caller identification indicated that these calls

were from different numbers, with mostly Oregon area codes, she was

unable to successfully block the calls or to identify the caller or discern

the nature of the call, before answering the calls or listening to the

messages featuring a prerecorded or artificial voice.

                                     34.

       Ms. Odle has never given her written express consent, nor any

form of consent, for any person or entity, including any of the

defendants, to make calls to her phone number using a prerecorded or

artificial voice.

                                     35.

       Ms. Hlavinka began receiving repeated and continuous calls to

her cellular (cell) phone number 541-733-XXXX from various phone



CLASS ACTION COMPLAINT – Page 15 of 31
Case 3:21-cv-00623-AC      Document 16    Filed 06/24/21   Page 16 of 31




numbers she did not recognize in 2020. Since December 28, 2020, Ms.

Hlavinka has received well over 100 of these calls. Ms. Hlavinka’s’ caller

identification on her cell phone indicate that these calls were made from

a myriad of different phone numbers, mostly with Oregon designated

area codes.

                                    36.

      Often Ms. Hlavinka answered the calls. Each and every time she

answered, she was presented with a prerecorded or artificial voice

message soliciting extended auto warranties and stating that she should

“dial 1” to speak with an operator or “dial 2” if she wanted her number

removed, or similar language.

                                    37.

      On some occasions when Ms. Hlavinka answered the calls, she

would “dial 2” on her phone as directed, yet the calls would not stop.

During some of these calls Ms. Hlavinka would “dial 1” to be connected

to a live agent and she requested that they stop calling her, and the

agent would just hang up on her or say “no.” During one of these calls

that she answered, Ms. Hlavinka’s caller identification displayed the

incoming number beginning with a 971 Oregon area code. After listening

to the prerecorded or artificial voice message, Ms. Hlavinka followed the

prompt and was connected to a live agent. The live agent aggressively

attempted to sell her an extended auto-warranty product and get her to



CLASS ACTION COMPLAINT – Page 16 of 31
Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 17 of 31




enter into an agreement to do so. During this call, part of which Ms.

Hlavinka recorded with audio and video, Ms. Hlavinka specifically

asked the initial agent, and the second “supervising” agent that called

himself “Jeffrey”, whether they were attempting to sell her an extended

auto-warranty plan offered by and through Palmer—to which both of

these agents replied in the affirmative.

                                    38.

      Because Ms. Hlavinka’s caller identification indicated that these

calls were from different numbers, with mostly Oregon area codes, she

was unable to successfully block the calls or to identify the caller or

discern the nature of the call, before answering the calls or listening to

the messages featuring a prerecorded or artificial voice.

                                    39.

      Plaintiffs have both suffered a concrete injury-in-fact and have

standing to seek relief in this Court because defendants’ unlawful and

unsolicited telemarketing calls using a prerecorded or artificial voice

without their consent “present the precise harm and infringe the same

privacy interests Congress sought to protect in enacting the TCPA” and

“by their nature, invade the privacy and disturb the solitude of their

recipients.” Van Patten v. Vertical Fitness Grp., Ltd. Liab. Co., 847 F.3d

1037, 1043 (9th Cir. 2017). Moreover, Ms. Odle and Ms. Hlavinka were

both personally and negatively affected by these unwanted calls as they



CLASS ACTION COMPLAINT – Page 17 of 31
Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 18 of 31




both have been frustrated and distressed by their inability to stop the

calls, and the calls have invaded plaintiffs’ privacy and have disrupted

their daily activities and the peaceful enjoyment of their personal and

professional lives.

                                     40.

      Palmer and NCWC are jointly and vicariously liable for the

unlawful calls made to plaintiffs and the putative Class Members by

their telemarketing sales agents (the Doe defendants) under federal

common law agency principles, including through express actual

authority, implied actual authority, apparent authority, and/or

ratification. See Restatement (Third) of Agency; In re Joint Petition

Filed by Dish Network, LLC, 28 F.C.C. Rcd. 6574, 6574 (2013);

Henderson v. United Student Aid Funds, Inc., 918 F.3d 1068, 1072 (9th

Cir. 2019) (“A court may hold [a defendant] . . .vicariously liable for the

TCPA violations of third party callers . . .where the plaintiff establishes

an agency relationship, as defined by federal common law, between the

defendant and [the] third-party caller.”) (quotes and citation omitted).

                                     41.

       Palmer and NCWC contracted with, directed, and authorized one

or more of their telemarketing sales agents (the Doe defendants) to

make the unlawful calls to plaintiffs and the Class Members in Oregon

on Palmer’s or NCWC’s behalf to market and sell their products or



CLASS ACTION COMPLAINT – Page 18 of 31
Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 19 of 31




services, and provided these telemarketing sales agents with form

contracts to be completed with the called parties’ sensitive personal

information and the pricing details of Palmer’s or NCWC’s products and

services when the artificial or prerecorded voice calls succeeded in

soliciting the called party to engage in a sales transaction. Palmer and

NCWC also provided their telemarketing sales agents with access to a

shared system, database, or portal, in order to share information about

consumers, pricing and other information about Palmer’s and NCWC’s

products, to facilitate the sale of Palmer and NCWC’s products and

services, including the form contracts that would be completed by the

telemarketing sales agents during calls with consumers and relayed to

Palmer and NCWC. Palmer and NCWC knew that its telemarketing

sales agents were calling and soliciting Oregon residents on their behalf

because they would have been provided with numerous completed sales

agreements containing information from and about Oregon residents

that the agents were successful in reaching with the robocalling scheme.

                                     42.

      Palmer, directly or through NCWC, had the right to control or

direct many aspects of the Doe defendants’ telemarketing campaigns

marketing and selling Palmer or NCWC’s products and services

including, but not limited to, the right to control or direct which states

or area codes the telemarketing calls were made to, how many



CLASS ACTION COMPLAINT – Page 19 of 31
Case 3:21-cv-00623-AC     Document 16     Filed 06/24/21   Page 20 of 31




solicitation calls would be made on their behalf over a certain period,

whether solicitation calls would be made using an artificial or

prerecorded voice message, whether solicitation calls would be made to

persons that did not give express consent to receive calls using an

artificial or prerecorded voice message, the content of the artificial or

prerecorded voice messages used in the calling campaign, the type of

information gathered from the called parties, and the type and pricing

of Palmer’s or NCWC’s products and services that would be marketed to

the called parties.

                                    43.

      Palmer and NCWC’s telemarketing agents (the Doe defendants)

made the unlawful calls to plaintiffs and the Class Members with

implied actual authority given to them by Palmer directly, or through

NCMC, because the telemarketing agents were given open-ended

instructions to make calls to consumers, including those with Oregon

area codes like plaintiffs and the Class Members to market and sell

Palmer’s and NCWC’s products and services and the telemarketing

agents acted reasonably and accordingly by making calls to plaintiffs

and the Class Members using artificial or prerecorded voice messages

without consent. Despite their knowledge of the myriad of relevant

complaints made by consumers regarding their telemarketers illegal

calling practices, knowledge of previous lawsuits filed against them and



CLASS ACTION COMPLAINT – Page 20 of 31
Case 3:21-cv-00623-AC      Document 16    Filed 06/24/21   Page 21 of 31




their telemarketing agents alleging similar unlawful conduct, including

the Mey Class Action, their understanding of the TCPA, and their

knowledge that they did not provide their telemarketing agents with a

list of consumers who had given prior express consent to receive

artificial or prerecorded voice calls, Palmer and NCWC knowingly stood

by while their telemarketing agents utilized these unlawful calling

practices to solicit consumers like plaintiffs and the Class Members on

their behalf, impliedly authorizing their telemarketing agents’ practices

and becoming jointly liable for their telemarketing agents’ TCPA

violations.

                                    44.

      Palmer and NCWC’s telemarketing agents (the Doe defendants)

also made the unlawful calls to plaintiffs and the Class Members with

apparent authority because Palmer and NCWC gave instructions and

authorization for its telemarketing sales agents to make calls to

plaintiffs and the Class Members to market and sell their products and

services, to gather sensitive personal information from the called parties

and to relay pricing and other information about Palmer’s and NCWC’s

products and services, to complete form contracts that would later bind

the called parties to Palmer and/or NCWC, and with the understanding

that the telemarketing agents would, at least if questioned or a contract

was completed, have to tell the called parties that the calls were being



CLASS ACTION COMPLAINT – Page 21 of 31
Case 3:21-cv-00623-AC      Document 16    Filed 06/24/21   Page 22 of 31




made to solicit Palmer and NCWC’s products and services. Given these

facts, objectively, consumers like plaintiffs and the Class Members,

would reasonably believe that the telemarketing agents had authority

to act on behalf of Palmer and NCWC, including by making the calls to

their cell phones using an artificial or prerecorded voice without consent

in violation of the TCPA. As set forth in more detail in this complaint,

this is what occurred in the case of plaintiffs’ interactions with Palmer

and NCWC’s telemarketing agents. During one the many calls that Ms.

Odle received from one of the Doe defendant telemarketing sales agents,

the agent specifically stated that the company behind the calls was

Palmer and NCWC and that the call was in regard to extended auto

warranties offered by Palmer and NCWC. During one of Ms. Hlavinka’s

calls with Palmer and NCWC’s telemarketing agents, the agent

specifically stated that the call was being made to sell a Palmer auto-

warranty product. Given these statements, Ms. Odle and Ms. Hlavinka

both subjectively and reasonably believed that the unlawful calls were

made on behalf of and with the authority of Palmer and/or NCWC.

Because plaintiffs and the Class Members would reasonably believe that

Palmer and NCWC’s telemarketing sales agents had the authority to act

on behalf of Palmer and NCWC and that belief is traceable to Palmer’s

and NCWC’s manifestations, the telemarketing agents acted with

apparent authority to make the calls using an artificial or prerecorded



CLASS ACTION COMPLAINT – Page 22 of 31
Case 3:21-cv-00623-AC     Document 16    Filed 06/24/21   Page 23 of 31




or voice without the consent of the called parties, and therefore Palmer

and NCWC are jointly liable for their telemarketing agents’ TCPA

violations.

                                   45.

      Palmer and NCWC also ratified their telemarketing agents (the

Doe defendants) unlawful calls to plaintiffs and the Class Members. As

further alleged in this complaint, given their business model, previous

TCPA litigation including the Mey Class Action, many relevant

complaints directed to it by consumers, and history working with its

telemarketing agents, Palmer and NCWC knew that robocalls and

marketing calls to cell phones using artificial or prerecorded voice

messages are ubiquitous in its auto-warranty solicitation business.

Despite this knowledge, Palmer and NCWC contracted with the

telemarketing sales agents (the Doe defendants) and continued to accept

the benefits of their telemarketing sales agents conduct without

demanding that these agents ensure that they were only calling

consumers, unlike plaintiffs and the Class Members, that had expressly

consented to receiving calls using an artificial or prerecorded voice

message. Under these circumstances, the telemarketing agents that

made the unlawful calls to plaintiffs and the Class Members were likely

to draw the inference that Palmer’s and NCWC’s acquiescence and

silence manifested Palmer’s and NCWC’s assent to these unlawful



CLASS ACTION COMPLAINT – Page 23 of 31
Case 3:21-cv-00623-AC     Document 16      Filed 06/24/21   Page 24 of 31




practices, and thus, Palmer and NCWC are jointly liable for their

telemarketing agents’ TCPA violations because they ratified these

unlawful practices by receiving or retaining the benefits of these

practices, including by obtaining leads and generation of actual sales,

with material knowledge of the unlawful practices.

                                     46.

      Even if the facts alleged in this complaint are insufficient to infer

actual knowledge by Palmer and NCWC that its telemarketing sales

agents (the Doe defendants) were violating the TCPA by calling

plaintiffs and the Class Members using artificial or prerecorded voice

messages without their consent, Palmer and NCWC at a minimum had

knowledge of facts about their telemarketing agents’ calling practices,

especially given the common and relevant practices in their industry,

that would have led a reasonable person to believe that it needed to

investigate further. Instead, Palmer and NCWC continued to accept the

many benefits of their telemarketing agents’ unlawful calling practices

and to remain silent about their agents’ legal obligations under

the TCPA. The facts currently known to plaintiffs suggest that Palmer,

directly or through NCWC, set up its solicitation and sales model

between Palmer, NCWC, and their telemarketing sales agents to remain

willfully ignorant in order to avoid liability under the TCPA and in

furtherance of its goal to reach as many consumers as possible with its



CLASS ACTION COMPLAINT – Page 24 of 31
Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 25 of 31




phone solicitations. Inter alia, Palmer and NCWC’s general and open-

ended instructions about how to solicit sales over the phone, lack of any

specific or detailed instructions regarding TCPA compliance, failure to

appropriately monitor their agents’ calling practices and procedures, the

failure to provide their agents with a preapproved list of consumers who

actually consented to robocalls, the initial concealment of their identity

in the phone messages, and the use of call number spoofing, indicate

that Palmer and NCWC intentionally turned a blind eye to these

unlawful practices, thus ratifying their telemarketer sales agents’ TCPA

violations through willful ignorance.

             FRCP 23 CLASS ACTION ALLEGATIONS

                                     47.

      Under FRCP 23, plaintiffs bring this action on behalf of

themselves and all other similarly situated individuals. The class is

initially defined as: (1) all individuals that have cellular telephone

numbers with an Oregon area code (503, 541, 971, or 458) to whom a call

was made or initiated by or on behalf of Palmer or NCWC; (2) on or after

February 28, 2017; (3) promoting, marketing, soliciting, or selling

Palmer’s or NCWC’s products or services; (4) where such call featured

an artificial or prerecorded voice; (5) where no defendants have any

current record of prior express written consent to place such calls at the

time the calls were made. The following persons and entities are



CLASS ACTION COMPLAINT – Page 25 of 31
Case 3:21-cv-00623-AC      Document 16    Filed 06/24/21   Page 26 of 31




excluded from the class: (1) any judge or magistrate presiding over this

action and members of their families; (2) defendants, defendants’

subsidiaries, parents, successors, predecessors, and any entity in which

defendants have a controlling interest; (3) defendants’ current or former

employees, officers, and directors; (4) persons who properly execute and

file a timely request for exclusion from the class; (5) persons whose

claims in this matter have been finally adjudicated on the merits or

otherwise released; (6) plaintiff’s counsel and defendants’ counsel; and

(7) the legal representatives, successors, and assigns of any such

excluded persons.

                                    48.

      A class action is proper under FRCP 23(a) because based on

information and belief and the investigation by plaintiffs’ counsel, to be

confirmed through defendants’ records, the class consists of thousands

of individuals. Therefore, joinder of all members is impracticable.

                                    49.

      This action can be maintained as a class action under FRCP 23(a)

and (b) because there are questions of law and fact, and answers to those

questions are common to the class members and predominate over any

questions relating to individual class members, including but not

limited to:




CLASS ACTION COMPLAINT – Page 26 of 31
Case 3:21-cv-00623-AC      Document 16    Filed 06/24/21   Page 27 of 31




   a) Whether the Doe defendants made calls to plaintiffs and the other

      Class Members using a prerecorded or artificial voice;

   b) Whether the Doe defendants’ calls to plaintiffs and the other

      Class Members violated the TCPA;

   c) Whether Palmer and NCWC are vicariously liable for the

      unlawful calls made by their telemarketing agent(s) (the Doe

      defendants) to plaintiffs and the Class Members; and

   d) Whether plaintiffs and the other Class Members are entitled to

      trebled statutory damages based on defendants’ TCPA violations.

                                    50.

      Plaintiffs’ claims are typical of the claims of the Class Members,

because they are based on the same factual circumstances, the same

statute, and the same unlawful conduct—defendants’ unlawful

telemarketing campaign using a prerecorded or artificial voice without

consent—which was uniformly directed toward plaintiffs and the other

Class Members, and plaintiffs’ and the other Class Members’ statutory

damages will be calculated uniformly based on the number of unlawful

calls they received during the class period.

                                    51.

      Plaintiffs will fairly and adequately represent and protect the

interests of the other Class Members. Plaintiffs have no interest

antagonistic to those of the other Class Members, and there are no



CLASS ACTION COMPLAINT – Page 27 of 31
Case 3:21-cv-00623-AC      Document 16     Filed 06/24/21   Page 28 of 31




defenses that would be unique to Plaintiffs. Plaintiffs have retained

nationally known and locally respected counsel experienced in both class

action litigation and TCPA litigation, to further ensure such

representation and protection of the class. Plaintiffs and their counsel

intend to prosecute this action vigorously and have the resources

necessary to successfully try this case to judgment.

                                     52.

      A class action is superior to other available methods for the fair

and efficient adjudication of this controversy. Absent class-wide

adjudication, members of the class are without effective recourse.

Because of the relatively small monetary value of each individual Class

Member’s claim, few, if any, class members could afford to prosecute an

individual action against defendants. Even if the Class Members could

sustain individual litigation, it would still not be preferable to a class

action, because individual litigation would increase the delay and

expense to all parties due to the complex legal and factual controversies

presented in this complaint. Plaintiffs’ counsel is unaware of other

litigation concerning the controversy. It is desirable to concentrate

litigation of the claim in this forum for judicial economy and consistency.

Moreover, a class action presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court. Furthermore, the common



CLASS ACTION COMPLAINT – Page 28 of 31
Case 3:21-cv-00623-AC       Document 16       Filed 06/24/21   Page 29 of 31




questions of law and fact in this case can be readily answered with

common proof, primarily from defendants’ own records.

                          CLAIM FOR RELIEF

                – Violations of 47 U.S.C. § 227(b)(1) –

                                      53.

       As alleged in detail in this complaint, Palmer’s and NCWC’s

telemarketer sales agents (the Doe defendants) made telemarketing

sales calls to cellular phone numbers belonging to plaintiffs and the

other Class Members with Oregon area code phone numbers using a

prerecorded or artificial voice without their prior express consent, in

violation of 47 U.S.C. § 227(b)(1)(A)(iii).

                                      54.

       As alleged in detail in this complaint, Palmer and NWC are

jointly and vicariously liable for the unlawful calls in violation of 47

U.S.C. § 227(b)(1)(A)(iii) made to plaintiffs and the Class Members by

their telemarketer sales agents (the Doe defendants) under federal

common law agency principles, including through express actual

authority, implied actual authority, apparent authority, and/or

ratification.

                                      55.

       Under 47 U.S.C. § 227(b)(3), plaintiffs and the Class Members are

each entitled to a minimum of $500, and up to $1,500 if defendants’



CLASS ACTION COMPLAINT – Page 29 of 31
Case 3:21-cv-00623-AC      Document 16      Filed 06/24/21   Page 30 of 31




conduct is found to be willful or knowing, for each call made by any of

the defendants in violation of § 227(b)(1)(A)(iii).

                                      56.

      Under 47 U.S.C. § 227(b)(3), plaintiffs and the Class Members

request an order enjoining any of the defendants from engaging in

further similar conduct in violation of § 227(b)(1).

                                      57.

      Plaintiffs demand a jury trial.




CLASS ACTION COMPLAINT – Page 30 of 31
Case 3:21-cv-00623-AC      Document 16      Filed 06/24/21   Page 31 of 31




                       PRAYER FOR RELIEF

       On behalf of themselves and the Class Members, plaintiffs seek

relief as follows:

A.     An order under FRCP 23 certifying this case as a class action,

appointing plaintiffs as class representatives, and appointing plaintiffs’

counsel as counsel for the class;

B.     An order and judgment in favor of plaintiffs and the Class

Members against all defendants jointly and severally for statutory

damages in the maximum allowed under 47 U.S.C. § 227(b)(3), and for

maximum allowable pre-judgment and post-judgment interest;

C.     An order enjoining all defendants from engaging in future similar

telemarketing practices in violation of the TCPA; and

D.     For any other relief this Court may determine is fair and proper.


June 24, 2021

                                    RESPECTFULLY FILED,

                                    s/ Michael Fuller
                                    Michael Fuller, OSB No. 09357
                                    Lead Trial Attorney for Plaintiff
                                    OlsenDaines
                                    US Bancorp Tower
                                    111 SW 5th Ave., Suite 3150
                                    Portland, Oregon 97204
                                    michael@underdoglawyer.com
                                    Direct 503-222-2000




CLASS ACTION COMPLAINT – Page 31 of 31
